
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 635
        RIN 0648-BB29
        Atlantic Highly Migratory Species; 2006 Consolidated Highly Migratory Species Fishery Management Plan; Amendment 5
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Notice of public hearings.
        
        
          SUMMARY:
          On November 26, 2012, NMFS published a proposed rule for Amendment 5 to the 2006 Consolidated Highly Migratory Species (HMS) Fishery Management Plan (FMP) in response to several shark stock assessments that were completed from 2009 to 2012. As described in the proposed rule, NMFS is proposing measures that would reduce fishing mortality and effort in order to rebuild overfished Atlantic shark species while ensuring that a limited sustainable shark fishery can be maintained consistent with our legal obligations and the 2006 Consolidated HMS FMP as amended. The proposed measures include changes to commercial quotas and species groups, the creation of several time/area closures, a change to an existing time/area closure, an increase in the recreational minimum size restrictions, and the establishment of recreational reporting for certain species of sharks. Comments received by NMFS will be considered in the development and finalization of Amendment 5 to the 2006 Consolidated HMS FMP. This notice announces the rescheduling of the Louisiana public hearing and the addition of two public hearings in Maryland and Texas.
        
        
          DATES:

          Written comments will be accepted until February 12, 2013. Public hearings, conference calls, and an HMS Advisory Panel meeting for the Amendment 5 proposed rule will be held from December 2012 to February 2013. See SUPPLEMENTARY INFORMATION for meeting dates, times, and locations.
        
        
          ADDRESSES:

          Additional and rescheduled public hearings will be held in Maryland, Texas, and Louisiana. See SUPPLEMENTARY INFORMATION for dates, times, and locations.
          You may submit comments on this document, identified by NOAA-NMFS-2012-0161, by any of the following methods:
          • Electronic Submission: Submit all electronic public comments via the Federal e-Rulemaking Portal. Go to http://www.regulations.gov/#!documentDetail;D=NOAA-NMFS-2012-0161, click the “Comment Now!” icon, complete the required fields, and enter or attach your comments.
          • Mail: Submit written comments to Peter Cooper, SF1/NMFS/NOAA, Highly Migratory Species Management Division, 1315 East-West Highway, Silver Spring, MD 20910. Please mark the outside of the envelope “Comments on the Draft Amendment 5 to the 2006 Consolidated HMS FMP.”
          • Fax: 301-713-1917; Attn: Peter Cooper.

          Instructions: Comments must be submitted by one of the above methods to ensure that the comments are received, documented, and considered by NMFS. Comments sent by any other method, to any other address or individual, or received after the end of the comment period, may not be considered. All comments received are a part of the public record and generally will be posted for public viewing on www.regulations.gov without change. All personal identifying information (e.g., name, address, etc.) submitted voluntarily by the sender will be publicly accessible. Do not submit confidential business information, or otherwise sensitive or protected information. NMFS will accept anonymous comments (enter “N/A” in the required fields if you wish to remain anonymous). Attachments to electronic comments will be accepted in Microsoft Word or Excel, WordPerfect, or Adobe PDF file formats only.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Peter Cooper, Guý DuBeck, Jennifer Cudney or Karyl Brewster-Geisz at 301-427-8503.
        
      
      
        SUPPLEMENTARY INFORMATION:

        The Atlantic shark fisheries are managed under the Magnuson-Stevens Act. Management of these species is described in the 2006 Consolidated HMS FMP and its amendments, which are implemented by regulations at 50 CFR part 635. Copies of the 2006 Consolidated HMS FMP and amendments are available from NMFS on request (see FOR FURTHER INFORMATION CONTACT).
        On November 26, 2012, NMFS published a proposed rule (77 FR 70552) for draft Amendment 5 to the 2006 Consolidated HMS FMP based on several shark stock assessments that were completed from 2009 to 2012. The assessments for Atlantic blacknose, dusky, and scalloped hammerhead sharks indicated that these species are overfished and experiencing overfishing. As described in the proposed rule, NMFS is proposing measures that would reduce fishing mortality and effort in order to rebuild overfished Atlantic shark species while ensuring that a limited sustainable shark fishery can be maintained consistent with our legal obligations and the 2006 Consolidated HMS FMP. The proposed measures include changes to commercial quotas and species groups, the creation of several time/area closures, a change to an existing time/area closure, an increase in the recreational minimum size restrictions, and the establishment of recreational reporting for certain species of sharks. Any comments received during the comment period will be considered in the development and finalization of Amendment 5 to the 2006 Consolidated HMS FMP.
        Request for Comments

        Public hearings in Florida (2), Louisiana, Massachusetts, New Jersey, and North Carolina were recently announced in the Federal Register to provide the opportunity for public comment on the measures described in the proposed rule and draft Amendment 5 (77 FR 73608; December 11, 2012). NMFS will also hold two public conference calls/webinars to provide individuals opportunities to submit public comment if they are unable to attend a public hearing. NMFS has rescheduled the public hearing in Louisiana due to a previously scheduled event in the New Orleans area, which may affect constituent traveling to the public hearing location. Also, NMFS announces two additional public hearings that will be held in Maryland and Texas. The Maryland public hearing will be held in conjunction with a state stakeholder meeting being held by the Maryland Department of Natural Resources on Draft Amendment 5.
        
          Table 1—Dates, Times and Locations of Upcoming Additional and Rescheduled Public Hearings.
          
            Venue
            Date/time
            Meeting locations
            Location contact information
          
          
            Public Hearing
            January 15, 20135 p.m.-8 p.m.
            
            Belle Chasse, LA
            Belle Chasse Auditorium, 8398 Hwy 23, Belle Chasse, LA 70037.
          
          
            Public Hearing
            January 30, 20135 p.m.-8 p.m.
            
            Ocean Pines, MD
            Ocean Pines Branch, Worcester County Library, 11107 Cathell Road, Ocean Pines, MD 21811, (410) 208-4014.
          
          
            Public Hearing
            February 7, 20135 p.m.-8 p.m.
            
            Houston, TX
            Clear Lake City-County Freeman Branch Library, 16616 Diana Lane, Houston, Texas 77062, 281-488-1906
          
        
        NMFS welcomes comments on any aspect of, or alternative considered, in the proposed rule. NMFS is specifically seeking comments on the administration of dusky shark bycatch caps program in select areas given limited additional observer program resources; the name of reconfigured groupings of sharks that would continue to be managed collectively in the reminder of what is currently the large coastal shark complex for quota monitoring purposes; suggestions for improving angler identification of shark species and reducing dusky shark mortality in the recreational fishery; and whether NMFS should permit the transit of closed areas if certain otherwise prohibited gear is properly stowed and inoperable.
        Public Hearing Code of Conduct
        The public is reminded that NMFS expects participants at public hearings and on phone conferences to conduct themselves appropriately. At the beginning of each meeting, a representative of NMFS will explain the ground rules (e.g., alcohol is prohibited from the meeting room; attendees will be called to give their comments in the order in which they registered to speak; each attendee will have an equal amount of time to speak; attendees may not interrupt one another; etc.). The NMFS representative will structure the meeting so that all attending members of the public will be able to comment, if they choose, regardless of the controversial nature of the subject(s). Attendees are expected to respect the ground rules, and those that do not will be asked to leave the meeting.
        
          Authority:
          16 U.S.C. 971 et seq.; 16 U.S.C. 1801 et seq.
          
        
        
          Dated: December 27, 2012.
          Lindsay Fullenkamp,
          Acting Deputy Director, Office of Sustainable Fisheries, National Marine Fisheries Service.
        
      
      [FR Doc. 2012-31629 Filed 12-28-12; 4:15 pm]
      BILLING CODE 3510-22-P
    
  